Title: William Pelham to Thomas Jefferson, 23 May 1809
From: Pelham, William
To: Jefferson, Thomas


          Sir  Boston May 23. 1809
           On the publication of my System of Notation I took the liberty of presenting you a copy and was much gratified by your favourable acceptance of it. Th A Periodical work published in this town has lately presented an analysis of the work and I have had it reprinted. I beg your acceptance of a copy.
          I am Sir with great respect Your very hble ServtWm Pelham.
        